DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azanza-Ladron et al. 2019/0251774
Regarding claim 1, Azanza-Ladron discloses a computer-implemented method for providing a digital image of a physical document (see fig.1, fig.4 element 100, paragraphs [0068-0069] and its description), the method comprising: receiving a first image of the physical document having a first glare signature and a second image of the physical document having a second glare signature that is different from the first glare signature (see abstract, fig.4, steps 401, 402, paragraphs [0045-0049], [0241-0246] and its description); determining a first glare map of the first image and a second glare map 
Regarding claim 2, Azanza-Ladron further discloses the first image is taken with a flash, and wherein the second image is taken without a flash (see paragraph [0183-0185]).
Regarding claim 3, Azanza-Ladron further discloses the first image and the second image are taken in succession within a threshold temporal distance (see paragraphs [0183]).
Regarding claim 14, Azanza-Ladron further discloses the digital image is employed in an analysis of the physical document to identify text or data elements in the physical document (see paragraph [0068-0069]).
Regarding claim 15, Azanza-Ladron further discloses the analysis of the physical document includes at least one of optical character recognition (OCR), optical word recognition (OWR), intelligent character recognition (ICR), intelligent word recognition (IWR), natural language processing (NLP), or machine learning (see paragraph [0184]).
Regarding claim 16, Azanza-Ladron further discloses the digital image is employed in an analysis of the physical document to detect digital tampering or physical tampering (see paragraph 0184]).
Regarding claim 17, Azanza-Ladron further discloses the physical document is a professional or government-issued credentials or certifications (see abstract, paragraph [0069]).
Regarding claims 18-19 recite limitations substantially similar to the claims 1 and 15-16. Therefore, these claims were rejected for similar reasons as stated above. 
Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 allowed.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c). 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871.  The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


    PNG
    media_image1.png
    75
    75
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647